Citation Nr: 1517932	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for additional disability as the result of supracervical hysterectomy, bilateral salpingo-oophorectomy, cystoscopy and cystotomy repair. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include bipolar disorder, major depression, and schizo-affective disorder.

3.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, major depression, and schizo-affective disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A video-conference hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2015.  

The issue of service connection for a psychiatric disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The supracervical hysterectomy, bilateral salpingo-oophorectomy, cystoscopy, and cystotomy repair conducted in August 2005 was not the result of treatment by a VA employee or in a VA facility. 

2.  In an unappealed rating decision dated in March 1996, the RO denied a claim of entitlement to service connection for a psychiatric disorder. 

3.  The evidence added to the record since the March 1996 rating decision is new and relates to the unestablished fact of a current psychiatric order.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability as the result bilateral salpingo-oophorectomy, cystoscopy, and cystotomy repair are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014). 

2.  The March 1996 rating decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the service connection claim for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Regarding the claim for benefits under 38 U.S.C.A. § 1151, as the law and not the facts are dispositive in this case, there is no reasonable possibility that further assistance to the Veteran would substantiate her claim, and the provisions of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The Veteran's claim for service connection for a psychiatric disability is reopened.  Therefore, any deficiency with respect to VA's duties to notify and assist is nonprejudicial.  38 C.F.R. § 20.1102.  

Entitlement to VA disability compensation under 38 U.S.C.A. § 1151

In 2005, the Veteran was referred, by VA to the University of Florida Health Shands Hospital for medical care where a bilateral salpingo-oophorectomy, cystoscopy, and cystotomy repair was performed.  In statements and testimony, the Veteran maintains that she currently has continuing abdominal pain, urinary frequency, and loss of sex life as result of this surgery.  Although the surgery was performed at a non-VA hospital, the Veteran contends that VA bears some responsibility for her continuing medical residuals, since she was referred to Shands Medical Center by VA medical professionals.  

For § 1151 claims filed on or after October 1, 1997, compensation under this statute shall be awarded for a qualifying additional disability caused by improper VA treatment.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A). 

The term "facilities of the Department" includes facilities over which the Secretary has direct jurisdiction; Government facilities for which the Secretary contracts; and public or private facilities at which the Secretary provides recreational activities for patients receiving care under 38 U.S.C.A. § 1710 (hospital, nursing home, and domiciliary care).  See 38 U.S.C.A. § 1701(3)(A).

Under 38 C.F.R. § 3.361(f), the following are not hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a):  (1) Hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) Nursing home care furnished under 38 U.S.C.A. § 1720; (3) Hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction. 

The underlying facts of this case are not in dispute.  Review of the record discloses a June 2005 VA fee-basis referral form for gynecological and related procedures.  The referral site is listed as the Shands Medical Plaza.  The clinic of jurisdiction is listed as the North Florida/South Georgia Veterans Health System Home (NFSGVHS) Gainesville Florida VA Medical Center (VAMC).  On August 15, 2005, as a result of abnormal uterine bleeding, dysmenorrhea, and stress urinary incontinence, the Veteran underwent bilateral salpingo-oophorectomy, cystoscopy, and cystotomy at the University of Florida Health Shands Hospital.  

Thereafter, VA outpatient record dated September 28, 2005, shows that the Veteran reported abdominal pain.  She indicated that she presented her complaints to the private gynecologist that performed her August 2005 surgery.  This physician advised the Veteran that her abdominal complaints were unrelated to that surgery.  She was referred for upper gastrointestinal (GI) consultation.  Medical records show that she has continued her complaints as outlined above and below.  

At the January 2015 video-conference hearing, the Veteran reported her military and medical histories.  She reported that she sought VA treatment for gynecological and urinary problems in 2005, but was referred to Shands hospital for her complaints.  She stated that she went into surgery to have a hysterectomy, only; and she did not consent to bladder repair.  She states that the surgeon cut her bladder during the surgical procedure.  Furthermore, instead of doing a complete hysterectomy, the surgeon just left her cervix in, to cut their losses.  Since then, she has had a variety of symptoms to include pain, loss of sex life, and continuous urinary urgency.  She also pointed out that she was told by an attorney that she could not sue Shands hospital due to statute of limitations.  However, she feels that because she did not choose the hospital for her surgical procedure, VA has liability as it was the overseer of the procedure.    

Despite these arguments, because the surgical treatment in 2005 was not the result of treatment by a VA employee or in a VA facility, any additional disability related to gynecological and urinary surgery in 2005 is not covered by 38 U.S.C.A. § 1151.  The governing statute clearly provides that the benefits sought are available only for additional disability resulting from VA hospital care, VA medical or surgical treatment, or examination.  See also 38 C.F.R. § 3.361.  The Veteran's August 2005 surgery was performed at a non-VA facility, Shands Medical Center.  Moreover, the evidence does not otherwise suggest, that VA has any jurisdiction over what occurs at the Shands Medical Center or that the facility is otherwise a "facility of the Department" as this term is defined by statute. 

The Board realizes that VA referred the Veteran to Shands Medical Center for the procedure at issue, owing apparently to the fact that VA did have the medical personnel qualified to conduct the necessary procedures, but that was not tantamount to an extension or continuance of liability for anything later occurring at that other facility.  38 C.F.R. § 3.361(f) specifically excludes awards for benefits under 38 U.S.C.A. § 1151 for hospital care or medical services furnished by contract under 38 U.S.C.A. § 1703.  According to 38 U.S.C.A. § 1703, the Secretary may contract with non-Department facilities to furnish hospital care or medical service to a veteran for treatment of a service-connected disability, a disability for which a veteran was discharged or released from service or for a disability of a veteran who has a total disability permanent in nature from a service-connected disability.  See 38 U.S.C.A. § 1703(1).  VA may also contract with non-Department facilities to provide medical services for treatment of a veteran who has been furnished hospital care and requires medical service to complete treatment incident to such care or services and for hospital care for women veterans.  See 38 U.S.C.A. § 1703(2), (4). 

The legal authority governing claims for compensation benefits under § 1151 is clear and specific, and the Board is bound by this authority.  Here, the treatment that the Veteran claims caused multiple symptoms was performed by a physician not acting as a VA employee or agent and occurred at a private facility not under the jurisdiction or purview of VA. 

Thus, while certainly unfortunate, the reported symptoms that the Veteran regrettably now has did not arise in connection with any VA hospital care, VA medical or surgical treatment, or examination.  Thus, the Board need not resolve the issue of whether any additional disability was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of Shands Medical Center, or was an event not reasonably foreseeable, since this is not a Department facility.  See 38 U.S.C.A. §§ 1151, 1701(3)(A); 38 C.F.R. § 3.361.  That said, the Veteran's recourse apparently is with the Shands Medical Center, not VA.

On these facts, there is no legal basis for award of the benefits sought and the Veteran's claim must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO first considered and denied the Veteran's claim for service connection for a psychiatric disability in a March 1996 rating decision.  Evidence considered at that time included the Veteran's service treatment records and post service VA records of treatment and examination.  The Veteran was notified of the decision and of her appellate rights by letter dated April 5, 1996.  She did not appeal.  Therefore, the March 1996 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

VA may reopen a previously and finally disallowed claim when 'new and material' evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 U.S.C.A. § 3.156(a).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether the denial was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines 'new and material evidence' as follows.  'New evidence' means evidence not previously submitted to agency decision makers, and 'material evidence' means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a 'low threshold' for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final March 1996 RO rating decision, there was no competent medical evidence of record showing a diagnosis of a psychiatric disorder.  Since that time, new medical evidence has been received, received in October 2008 and thereafter, showing current findings of psychiatric disorders.  As the new medical evidence of current diagnoses relates to the unestablished fact of a current psychiatric disability, an element of service connection necessary to substantiate the claim, it is also material.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for additional disability as the result of supracervical hysterectomy, bilateral salpingo-oophorectomy, cystoscopy and cystotomy repair, is denied. 

The petition to reopen the claim of entitlement to service connection for a psychiatric disorder is granted.


REMAND

The Veteran maintains that service connection is warranted for a bipolar disorder.  At the January 2015 video-conference hearing, she reported that she received psychiatric treatment in 1983 from the Lake City, Florida VAMC; is receiving ongoing psychiatric VA treatment at the Lake City and Gainesville VAMCs; was hospitalized at Georgia Regional; and is receiving Social Security (SSA) disability benefits.  Moreover, records from Greenleaf Center dated in May 2008 show that the Veteran was referred from the Coffee Regional Hospital.  These records should be obtained.  

A VA examination was conducted in December 2010.  The VA examiner found that the Veteran's bipolar disorder was unrelated to military service.  As explained, there are outstanding treatment records which may or may not affect this opinion, so additional commentary is necessary.  As well, because, the Veteran has received other psychiatric diagnoses besides bipolar disorder, namely, an adjustment disorder (May 2008 VA outpatient disorder), major depression (May 2008 VA outpatient ), and a schizo-affective disorder (May 2008 Greenleaf Center), comment is needed on the etiology of these other diagnoses, but especially in terms of their possible relationship with the Veteran's military service.  See Clemons, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application for SSA disability benefits.  If the search for such records is unsuccessful, this must be adequately documented in the claims file.   

2.  Make arrangements to obtain the Veteran's complete treatment records from Coffee Regional Hospital, to include those dated in 2008, and from Georgia Regional Hospital.

3.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Lake City, Denver, and Gainesville VA treatment facilities, dated from December 1983 to February 1991.   If the search for such records is unsuccessful, this must be adequately documented in the claims file.   

4.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2011.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.

All indicated psychiatric testing should be conducted.  The examiner should list all of the Veteran's psychiatric disorders in accordance with DSM-V (i.e., bipolar disorder, major depression, adjustment disorder, schizoaffective disorder, etc., if found to be present).  The examiner must reconcile any conflicting diagnoses.

The examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that any currently diagnosed psychiatric disorder had its clinical onset during active service or is related to any in-service finding or event.  Each diagnosis of a psychiatric disorder must be addressed separately. 

In providing the opinion, because the Veteran is competent as a lay person to report her state of mind in regard to her psychiatric status, the examiner must specifically address her report of any manifestations during her active service.  The examiner should also acknowledge the service treatment records showing an assessment of a conversion disorder in July 1982; the findings of a depressed mood, anxious affect, and somatization during hospitalization for alcoholism in November 1982; and the Veteran's complaints of frequent trouble sleeping, depression or excessive worry, and nervous trouble, with a notation of emotional problems, on separation examination in February 1983.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case (SSOC) should be furnished to the Veteran and she should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


